IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )
)
v. ) I.D. No. 1209016864
)
)
AARON HOLLIS, )
)
Defendant. )

Submitted: January 31, 2017
Decided: March 27, 2017

M

Upon Defendant’s Motion for Postconviction Relief
SUMMARILY DISMISSED

Upon Defendant’s Request for Appointment of Postconviction C ounsel
DENIED

Upon consideration of the Motion for Postconviction Relief (“PCR Motion”)
filed by Defendant Aaron Hollis (“Defendant”); Rule 61 of the Superior Court
Criminal Rules (“Rule 61”); the facts, arguments, and legal authorities set forth by
Defendant; statutory and decisional law; and the entire record in this case, the

Court hereby finds as folloWs:

l. On September 27, 2012, police arrested Defendant for allegedly
participating in a large-scale drug dealing operation based in NeW Castle,

Delaware.

2. On February 4, 2013, a Grand Jury charged Defendant With ten felony

offenses, including multiple counts of Drug Dealing, Conspiracy Second Degree,
Racketeering, and Forgery First Degree. Defendant Was appointed counsel to
represent him (“Defense Counsel”).

3. On October 21, 2013, Defendant pleaded guilty to Racketeering, Drug
Dealing, and Conspiracy Second Degree.

4. By Order dated March 20, 2015, effective April 29, 2013, Defendant
Was sentenced. As to Racketeering, Defendant Was sentenced to 25 years at Level
V With credit for 15 days previously served, suspended after 5 years at Level V for
2 years at Level III/TASC. As to Drug Dealing, Defendant Was sentenced to 15
years at Level V, suspended after 5 years at Level V for 2 years at Level III. As to
Conspiracy Second Degree, Defendant was sentenced to 2 years at Level V,
suspended for 1 year at Level III.

5. On June 8, 2015, Defendant filed a motion to preserve Defendant’s
right to request sentence reduction at a later time. By Order dated July 10, 2015,
the Court denied Defendant’s motion, finding that Rule 35 of the Superior Court
Criminal Rules did not provide for the requested relief.

6. On October 16, 2015, Defendant filed a motion for correction of
sentence. By Order dated February 23, 2016, the Court denied Defendant’s

motion.

7. On July 23, 2015, Defendant filed the PCR Motion currently before

the Court. Defendant asserts that Defense Counsel provided ineffective assistance
of counsel by (1) failing to ensure that Defendant Was sentenced in accordance to
the State’s plea agreement; (2) coercing Defendant into pleading guilty; and (3)
failing to adequately challenge the charges that led to Defendant’s convictions On
August 26, 2016, Defendant filed a motion for appointment of counsel, requesting
this Court to appoint postconviction counsel in connection With Defendant’s PCR
Motion.

8. Defendant filed his PCR Motion on July 23, 2015.l Accordingly, the
June 1, 2015 version of Rule 61 applies.2 Postconviction relief is a “collateral
remedy Which provides an avenue for upsetting judgments that have otherwise
become final.”3 To protect the finality of criminal convictions, the Court must
consider the procedural requirements for relief set out under Rule 61(i) before
addressing the merits of the motion.4

9. Rule 61(i)(1) bars a motion for postconviction relief that is filed more
than one year from a final judgment of conviction.5 This bar is inapplicable as

Defendant’s PCR Motion is timely. Rule 61(i)(2) bars successive motions for

 

l Defendant’s PCR Motion Was referred to this judicial officer on January 31,

2017.

2 See Washington v. State, 2014 WL 4243590, at *2 (Del. Aug. 26, 2014) (applying
the version of Rule 61 in effect When defendant originally filed his postconviction
motion).

3 Flamer v. Sm¢e, 585 A.2d 736, 745 (Del. 1990).

4 Younger v. smze, 580 A.2d 552, 554 (Dei. 1990).

5 super. Ct. Crim. R. 61(i)(1).

postconviction relief.6 This bar is inapplicable as this is Defendant’s first
postconviction motion. Rule 61(i)(3) bars relief if the postconviction motion
includes claims that were not asserted in prior proceedings leading to the final
judgment, unless the movant shows cause for relief from the procedural bars and
prejudice from a violation of the movant’s rights.7 Moreover, Rule 61(i)(4) bars
relief if the postconviction motion includes grounds for relief formerly adjudicated
in any proceeding leading to the judgment of conviction, in an appeal, or in a
postconviction proceeding.8 Rule 61(i)(3) and 61(i)(4) are inapplicable because
Defendant’s claims for ineffective assistance of counsel could not have been raised
on direct appeal.9

10. The procedural requirements of Rule 61(i) are satisfied Accordingly,
the Court will address Defendant’s PCR Motion on the merits.

11. The standard used to evaluate claims of ineffective counsel is the two-
prong test articulated by the United States Supreme Court in Strz'ckland v.

Washington,lo as adopted in Delaware.ll Under Strickland, Defendant must show

 

6 super. Ct. Crim. R. 61(i)(2).

7 super. Ct. Crim. R. 61(1)(3).

8 super. Ct. Crim. R. 61(i)(4).

9 Thelemarque v. State, 2016 WL 556631, at *3 (Del. Feb. ll, 2016) (“[T]his Court
will not review claims of ineffective assistance of counsel for the first time on
direct appeal.”); Watson v. State, 2013 WL 5745708, at *2 (Del. Oct. 21, 2013) (“It
is well-settled that this Court will not consider a claim of ineffective assistance that
is raised for the first time in a direct appeal.”).

'O 466 U.s. 668 (1984).

that (1) Defense Counsel’s representation fell below an objective standard of
reasonableness; and (2) there is a reasonable probability that, but for Defense
Counsel’s unprofessional errors, the result of the proceeding would have been
different12 Failure to prove either prong will render the claim insufficient13 The
Court shall dismiss entirely conclusory allegations of ineffective assistance14 The
movant must provide concrete allegations of prejudice, including specifying the
nature of the prejudice and the adverse affects actually suffered.]5

12. With respect to the first prong_the performance prong-the movant
must overcome the strong presumption that counsel’s conduct was professionally
reasonable.16 To satisfy the performance prong, Defendant must assert specific
allegations establishing that Defense Counsel acted unreasonably as viewed against
“prevailing professional norms.”l7 With respect to the second prong_the prejudice

prong_Defendant must show that “there is a reasonable probability that, but for

 

" Albw»y v. s¢a¢e, 551 A.2d 53 (Del. 1988).

‘2 strickland, 466 U.s. at 687.

13 Id. at 688; Dawson v. State, 673 A.2d 1186, 1196 (Del. 1996).

'4 YOunger, 580 A.2d at 555; Jordan v. S¢a¢e, 1994 WL 466142, ar *1 (Del. Aug.
25,1994)

‘5 S¢rickland, 466 U.s. ar 692; Dawson, 673 A.2d at 1196.

‘6 S¢rzckland, 466 U.s. at 687_88.

‘7 161. at 688; Wrzghr v. sm¢e, 671 A.2d 1353, 1356 (Del. 1996) (“Mere allegations
of ineffectiveness will not suffice.”).

counsel’s unprofessional errors, the result of the proceeding would have been

different.”18

13. Defendant contends that Defense Counsel provided ineffective
assistance of counsel in connection with Defendant’s guilty plea. Specifically,
Defendant asserts that Defense Counsel misrepresented the severity of Defendant’s
sentence under the State’s plea offer, coercing Defendant to accept the plea without
a knowing, voluntary, and intelligent waiver of Defendant’s rights. Moreover,
Defendant alleges that the State failed to honor the plea agreement that was
originally negotiated on Defendant’s behalf.

14. Pursuant to Rule ll(c)(l) of the Superior Court Criminal Rules, the
Court addressed Defendant personally in open court prior to Defendant’s
sentencing The Court determined that Defendant understood the nature of the
charges to which the plea was offered, including the mandatory minimum and
maximum penalties provided by law. Defendant confirmed that his plea was
voluntary, and not the result of force, threats, or promises apart from the plea
agreement19 Defendant acknowledged to the Court that he discussed his case fully

with Defense Counsel and was satisfied with Defense Counsel’s representation20

 

18 Ploof v. State, 75 A.3d 811, 821 (Del. 2013) (quoting Strickland, 466 U.S. at
694).
19 See Somervl`lle v. State, 703 A.2d 629, 632 (Del. 1997).
20 .
See zd.

15. A defendant’s statements to the Court during a plea colloquy are
presumed to be truthful,21 and pose a “formidable barrier in any subsequent
collateral proceedings.”22 lt is well-settled that in the absence of clear and
convincing evidence to the contrary, a defendant is bound by the statements made
during the plea colloquy and by his representations on the Truth-in-Sentencing
Guilty Plea Form.23 A knowing and voluntary guilty plea waives any objection to
alleged errors and defects that occur before entry of the plea,24 even those of a
constitutional dimension.25

16. The record does not contain clear and convincing evidence that
Defense Counsel coerced Defendant into pleading guilty by misrepresenting the
State’s plea offer, or that the State failed to honor Defendant’s negotiated plea

agreement To the contrary, the record reflects that Defendant was sentenced

 

2‘ 161 (citing Bmmlen v. A.L. Lockharz, 876 F.2d 644, 648 (8111 Cir. 1989)).

22 Somervzlle, 703 A.2d at 632 (quoting Voyzzk v. United Smres, 778 F.2d 1306,
1308 (8111 Cir. 1985)).

23 Colbum v. sm¢e, 2016 WL 5845778, at *2 (Del. oct 5, 2016) (citing somerville,
703 A.2d at 632); Harmon v. State, 2016 WL 4710006, at *3 (Del. Sept. 8, 2016);
Grayson v. State, 2016 WL 2935027, at *3 (Del. May 16, 2016); Whittle v. State,
2016 WL 2585904, 61*3 (Del. Apr. 28, 2016).

24 Muldmw v. smze, 2016 WL 4446610, at *2 (Del. Aug. 23, 2016); Hobbs v_
State, 2016 WL 3751838, at *2 (Del. July 5, 2016); Foote v. State, 2012 WL
562791, at *1 (Del. Feb. 21, 2012); Miller v. sm¢e, 840 A.2d 1229, 1232 (Del.
2003); Downer v. State, 543 A.2d 309, 312 (Del. 1988).

25 Scarborough v. State, 2015 WL 4606519, at *3 (Del. July 30, 2015); Fonville v.
sm¢e, 2015 wL 5968251, at *2 (Del. 061. 13, 2015); Wils@n v. sm¢e, 2010 WL
572114(D61. Feb. 18, 2010);sm11h v. Staze, 2004 WL 120530, ar *1 (Del. Jan. 15,
2004) (citing Tollett v. Henderson, 411 U.S. 258, 266_67 (1973)).

7

pursuant to the terms of the State’s offer. Specially, in exchange for Defendant’s
plea of guilty to Racketeering, Drug Dealing, and Conspiracy Second Degree, the
State agreed to dismiss multiple remaining felony charges against Defendant.
Moreover, Defendant’s plea agreement indicates that the State recommended an
open sentencing Ultimately, the Court sentenced Defendant within statutorily
prescribed limits and Defendant received a significant benefit from accepting the
offer in light of his additional pending felony charges.

17. Defendant’s assertions regarding his plea are conclusory and lack any
factual support or citation to the record. Accordingly, Defendant’s PCR Motion
fails to overcome the formidable barrier of Defendant’s statements during his
guilty plea colloquy and on the Truth-in-Sentencing Guilty Plea Form, and fails to
demonstrate ineffective assistance of counsel under the Strickland standard

18. Defendant contends that Defense Counsel provided ineffective
assistance of counsel by failing to challenge the investigation and charges leading
to Defendant’s convictions Specifically, Defendant asserts that Defense Counsel
should not have permitted Defendant to be convicted of Drug Dealing where no
drugs were found in Defendant’s possession.

19. An individual is guilty of Drug Dealing when he “[m]anufactures,

delivers, or possesses with the intent to manufacture or deliver a controlled

substance.”26 Contrary to Defendant’s assertion, the State may establish
possession by demonstrating that an individual actually or constructively possessed
a controlled substance27 “ln order to establish constructive possession, the State
must present evidence that the defendant: (1) knew the location of the drugs; (2)
had the ability to exercise dominion and control over the drugs; and (3) intended to

”28 Constructive possession may be established

guide the destiny of the drugs.
through direct or circumstantial evidence.29 Moreover, the Delaware Supreme
Court has held that “a prima facie case of constructive possession may be
established if there is ‘evidence linking the accused to an ongoing criminal

. . . . 3
operation of wh1ch possesslon is a part.”’ 0

20. This Court finds sufficient evidence on the record for the State to have
established Defendant’s constructive possession of a controlled substance.
Furthermore, the record does not indicate that Defense Counsel failed to pursue
potentially viable strategies or evidentiary challenges on Defendant’s behalf.

Accordingly, this Court finds that the allegations of ineffectiveness raised in

 

26 16 Del. C. § 4754(1).

27 White v. State, 2007 WL 2320068, at *2 (Del. Aug. 15, 2007); Hoey v. State, 689
A.2d1177, 1181 (Del. 1997).

22 Wrzgh¢ v. Srare, 2014 WL 1003584, at *1 (Del. Mar. 7, 2014) (quoting Hoey, 689
A.2d 311181).

22 Whi¢e, 906 A.2d at 86; Hoey, 689 A.2d at 1181.

20 Wrigh¢, 2014 WL 1003584, at *1 (quoting H@ey, 689 A.2d at 1181).

9

Defendant’s PCR Motion lack substantiated factual support on the record and,
therefore, are insufficient to satisfy the Strickland standard.

21. This Court’s examination of Defendant’s PCR Motion and the
contents relating to the judgment under attack plainly indicates that Defendant is
not entitled to the requested relief. Accordingly, summary dismissal is
appropriate3 l

22. Rule 61(e)(2) governs appointment of counsel for first postconviction
motions in guilty plea cases. Pursuant to Rule 61(e)(2), the Court may appoint
postconviction counsel if “(i) the conviction has been affirmed by final order upon
direct appellate review or direct appellate review is unavailable; (ii) the motion sets
forth a substantial claim that the movant received ineffective assistance of counsel
in relation to the plea of guilty or nolo contendere; (iii) granting the motion would
result in vacatur of the judgment of conviction for which the movant is in custody;
and (iv) specific exceptional circumstances warrant the appointment of counsel.”

23, For the reasons previously set forth, this Court does not find that
Defendant’s PCR Motion raises a substantial claim that Defendant received

ineffective assistance of counsel in relation to his guilty plea,32 or that specific

 

3‘ see super. Ct. Crim. R. 61(6)(5).
32 super. Ct. Crim. R. 61(6)(2)(11).

10

exceptional circumstances warrant the appointment of postconviction counsel.33
Accordingly, Defendant fails to satisfy the requirements of Rule 61(e)(2).

NOW, THEREFORE, this 27th day of March, 2017, Defendant’s Motion
for Postconviction Relief is hereby SUMMARILY DISMISSED, and
Defendant’s request for appointment of postconviction counsel is hereby
DENIED.

IT IS SO ORDERED.

 

 

 

33 super. Ct. Crim. R. 61(6)(2)(iv).

11